Bullard, J.
This case turns upon mere questions of fact. It relates to a few logs of timber which broke loose from a landing on the Téche, and were picked up and hauled out of the bayou by the defendant. It was satisfactorily shown that they belonged to the plaintiff, and that the defendant refused to re*39store them, unless the plaintiff would pay him two hundred dollars salvage for the fifty-three logs, which was clearly shown to be an exorbitant demand. The judgment condemned the defendant to pay $350, the value of the logs; to be discharged, however, by delivering the timber at the plaintiff’s plantation, on the payment to him by the plaintiff of fifty cents for each stock or log so delivered. The evidence in the record sustains the judgment as to the value of the timber, and the amount to which the defendant was entitled for saving it. The appellee has not complained of its form or conditions.

Judgment affirmed.